UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6898



TIMOTHY WAYNE COATS,

                                              Petitioner - Appellant,

             versus


PATRICIA R. STANSBERRY, Warden; HARLEY G.
LAPPIN,   Director;   P.   GUANJA,   Regional
Director; A. GONZALES, Attorney General,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-hc-02017-D)


Submitted:    November 21, 2006          Decided:   November 29, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Wayne Coats, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Timothy Wayne Coats, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We    have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Coats v. Stansberry, No. 5:06-hc-02017-D

(E.D.N.C. Apr. 26, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid    the

decisional process.



                                                                     AFFIRMED




                                   - 2 -